Name: COMMISSION REGULATION (EC) No 11/97 of 7 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 8 . 1 . 97 EN Official Journal of the European Communities No L 4/7 COMMISSION REGULATION (EC) No 11/97 of 7 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 8 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5. (3) OJ No L 387, 31 . 12 . 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 4/8 1 EN I Official Journal of the European Communities 8 . 1 . 97 ANNEX to the Commission Regulation of 7 January 1997 establishing the standard import values (or determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 47,4 624 133,6 999 90,5 0707 00 10 624 112,4 999 112,4 0709 10 10 220 182,0 999 182,0 0709 90 71 052 91,4 999 91,4 0805 10 01 , 0805 10 05, 0805 10 09 052 35,4 204 49,0 448 24,8 624 33,6 l 999 35,7 0805 20 11 052 57,5 204 60,9 999 59,2 0805 20 13, 0805 20 15, 0805 20 17, 0805 20 19 052 60,7 464 86,0 624 92,4 999 79,7 0805 30 20 052 62,9 l 528 45,5 600 79,5 999 62,6 0808 10 51 , 0808 10 53, 0808 10 59 060 48,8 064 59,2 400 85,5 404 91,7 720 58,5 999 68,7 0808 20 31 052 66,4 064 66,9 400 103,7 624 70,3 999 76,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin'.